Response to Amendment
The amendment filed on 6/27/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the other display apparatus" in line 3 from the end.  There is insufficient antecedent basis for this limitation in the claim.
Same issue is present in claim 17 in line 2 from the end. 
Claims 12-16 and 18-20 are rejected as being dependent on rejected base claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (PGPUB 2018/0060014 A1) in view of Chen et al (PGPUB 2019/0005906 A1).
Independent Claims
	As to claim 11, Son (Figs. 1, 2) teaches, a display apparatus (displays 100, 101, 103, 105) among a plurality of display apparatuses constituting a wall display (video wall system 1), the display apparatus comprising: 
a first display module (displays 100, 105);
a second display module (displays 101, 103); 
a first communication interface (i.e. communicator 209 that connects with image source 10 via wired communication) configured to be connected with an external apparatus (image source 10) via a cable (wire, Fig. 1)( 61); 
a second communication interface (i.e. wireless communicator 209 that communicate with other display apparatus and image source 10 via RF signals) configured to be connected wirelessly with another display apparatus among the plurality of display apparatuses (¶ 61); and 
one or more processors (image source 10 and controller 205 in each of the display apparatus)(¶ 53, 62) configured to: 
receive image information (image) from the external apparatus through the first communication interface (¶ 61); 
based on the received image information (i.e. location/rotation state/number and arrangement of the display apparatuses, ¶ 46, 57), generate a first driving signal (i.e. driving signals for display 100 via direct connection) for the first display module and a second driving signal (i.e. driving signals for display 105 via direct connection) for the second display module (¶ 61, 65); 
based on the generated first driving signal, control the first display module to display a first portion (i.e. image signal and information for portion corresponding to display 100) of the image information, and based on the generated second driving signal (i.e. image signal and information for portion corresponding to display 105) RF signals via wireless connection), control the second display module to display a second portion of the image information (display 105)(¶ 62); and
 	control the second communication interface to provide the image information to the other display apparatus including a third display module (display 101) and a fourth display module (display 103), to cause the third display module to display a third portion of the image information and cause the fourth display module to display a fourth portion of the image information (i.e. drive display 101 and 103 via RF signal from the image source 10)(¶ 62).
	While Son teaches that each of the display apparatus may be driven wired or wirelessly, Son does not specifically and explicitly teach driving some of the display apparatuses wired and rest of the display apparatuses wireless or the motivation to necessarily mix wired and wireless configuration.
	Chen (Fig. 5) teaches, driving a portion of the display devices via direct connections and driving rest of the portion of the display device via wireless connections. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Chen’s driving method and structure into Son and enable an ordinary skilled in the art to provide driving via wired and wireless connection based on the location from the image source to generate a single image, so as to reduce the size of the circuits and decrease production process by reducing required number of connections (¶ 5, 13).

As to claim 17, Son (Fig. 2) teaches, a display apparatus (displays 100, 101, 103 and 105) for a display wall (video wall system 1), the display apparatus comprising: 
one or more display modules (displays 100, 101, 103 and 105);
 a first communication interface (i.e. communicator 209 that connects with image source 10 via wired communication) including circuitry configured to perform wired communication (¶ 61); 
a second communication interface (i.e. wireless communicator 209 that communicate with other display apparatus and image source 10 via RF signals) including circuitry configured to perform wireless communication (¶ 61); 
a processor (image source 10 and controller 205 in each of the display apparatuses) configured to: 
receive image information (image, location/rotation state/number and arrangement of the display apparatuses, ¶ 46, 57)) from an external apparatus (image source 10) through the first communication interface (i.e. driving signals for display 100 via direct connection); 
generate one or more driving signals to control the one or more display modules (i.e. driving signals for display 100, 101, 103, 105 from image source 10 and controller 205)(¶ 46, 57); 
based on the generated one or more driving signals, control the one or more display modules to display a first portion (i.e. portion corresponding to display 100, 105 via direct connection) of the image information (¶ 62); and 
control the second communication interface to provide the image information to another display apparatus to cause the other display apparatus to display a second portion (i.e. image signal for displays 101 and 103 via RF signals) of the image information (¶ 62).
	While Son teaches that each of the display apparatus may be driven wired or wirelessly, Son does not specifically and explicitly teach driving some of the display apparatuses wired and rest of the display apparatuses wireless or the motivation to necessarily mix wired and wireless configuration.
	Chen (Fig. 5) teaches, driving a portion of the display devices via direct connections and driving rest of the portion of the display device via wireless connections. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Chen’s driving method and structure into Son and enable an ordinary skilled in the art to provide driving via wired and wireless connection based on the location from the image source to generate a single image, so as to reduce the size of the circuits and decrease production process by reducing required number of connections (¶ 5, 13).

Dependent Claims
	As to claim 12, Son (Fig. 2) teaches, wherein the one or more processors are further configured to:
identify an area of the image information corresponding to identification information of the display apparatus (i.e. divide and display image with scaling and comply with the number and arrangement if the display apparatuses)(¶ 46), and
generate the first driving signal and the second driving signal based on the identified area of the image information (¶ 48, 49: i.e. determine scanning direction and driving for the image).

As to claim 14, Son (Fig. 1) teaches, wherein the first communication interface is provided at a first side (i.e. left side) of the display apparatus (Fig. 1), and
	the second communication interface is provided at a second side (i.e. right side) of the display apparatus, the second side being adjacent to the other display apparatus and opposite to the first side of the display apparatus (Fig. 1).

As to claim 15, Son (Fig. 1) teaches, wherein the other display apparatus is coupled adjacent to the display apparatus (Fig. 1: i.e. displays 100 and 105 are adjacent to displays 101 and 103).

	As to claim 18, Son (Fig. 2) teaches, wherein the one or more processors are further configured to:
identify a portion of an image in the image information information to be displayed by the display apparatus (i.e. divide and display image with scaling and comply with the number and arrangement if the display apparatuses)(¶ 46), and
generate the one or more driving signals on the identified area of the image information (¶ 48, 49: i.e. determine scanning direction and driving for the image).

As to claim 20, Son (Fig. 1) teaches, the second communication interface is on a side (i.e. right side) of the display apparatus adjacent to the other display apparatus (Fig. 1).

Claim(s) 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son and Chen  as applied to claim 1above, and further in view of Hochman (PGPUB 2017/0220310 A1).
	As to claim 13, Son and Chen teach the display apparatus of claim 1, but do not specifically teach the contact terminals.
	Hochman (Fig. 2B) teaches, a first contact terminal (recessed receptacle 212) (¶ 58); and
a second contact terminal (connector biscuits 208) configured to provide power received through the first contact terminal to the other display apparatus (¶ 63: i.e. biscuit extender 424 can carry power/signals across display panels via the receptacle and connector biscuits).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display structure with its power system into Son’s tile display as modified with the teaching of Chen, so as to provide a tile display system that can be configured in any particular mosaic configuration in any rotation orientation (¶ 35).

	As to claim 16, Son and Chen teach the display apparatus of claim 11, but does not specifically teach the connecting part.
	Hochman (Fig. 2B) teaches, at least one connecting part (connector biscuits 208 and receptacles 212) configured to couple to the other display apparatus (¶ 54).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display structure with its power system into Son’s tile display as modified with the teaching of Chen, so as to provide a tile display system that can be configured in any particular mosaic configuration in any rotation orientation (¶ 35).
	As to claim 19, Son and Chen teach the display apparatus of claim 1, but do not specifically teach the contact terminals.
	Hochman (Fig. 2B) teaches, 
	a first terminal (recessed receptacle 212) configured to receive power for operating the display apparatus (¶ 58); and
	a second terminal (connector biscuits 208) configured to supply the received power to the other display apparatus (¶ 63: i.e. biscuit extender 424 can carry power/signals across display panels via the receptacle and connector biscuits).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display structure with its power system into Son’s tile display as modified with the teaching of Chen, so as to provide a tile display system that can be configured in any particular mosaic configuration in any rotation orientation (¶ 35).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691